Case: 14-11241    Date Filed: 11/26/2014   Page: 1 of 3


                                                       [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-11241
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 0:13-cv-61720-RNS


ELVIS MUELLER CRISTY,

                                               Plaintiff – Appellant,

versus

MSC MEDITERRANEAN SHIPPING COMPANY SA.,
MSC CRUISES (USA), INC.,
MSC CROCIERE, S.A.

                                               Defendants – Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (November 26, 2014)

Before TJOFLAT, JORDAN, and COX, Circuit Judges.

PER CURIAM:
                 Case: 14-11241   Date Filed: 11/26/2014   Page: 2 of 3


      This case arises out of a number of injuries that Plaintiff, Elvis Cristy,

allegedly suffered while employed by Defendants, MSC Mediterranean Shipping

Company SA., MSC Cruises (USA), Inc., and MSC Crociere, S.A. The district

court granted Defendants’ motion to compel arbitration, and Plaintiff appealed.

      The Plaintiff presents two issues on appeal. First, Plaintiff contends that the

arbitration agreement is void as against public policy. Second, Plaintiff contends

that, in holding that Plaintiff may not raise a public policy defense at the motion to

compel arbitration stage, the district court failed to follow Thomas v. Carnival

Corp., 573 F.3d 1113 (11th Cir. 2009), and, in so doing, failed to follow the prior

precedent rule.

      The district court properly rejected Plaintiff’s argument that the agreement is

void as against public policy, holding, in a well-reasoned opinion, that “the litigant

must assert the defense after the arbitration has concluded.” (Dist. Court Order,

Doc. 23 at 3).

      In reaching this holding, the district court properly rejected the Plaintiff’s

second contention—that the district court should have followed Thomas. As the

district court properly recognized, (Dist. Court Order at 3), Thomas is inconsistent

with our previous decision in Bautista v. Star Cruises, 396 F.3d 1289 (11th Cir.

2005).




                                           2
              Case: 14-11241     Date Filed: 11/26/2014   Page: 3 of 3


      For the foregoing reasons, the district court’s order compelling arbitration is

affirmed.

      AFFIRMED




                                          3